TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN



                                        NO. 03-02-00603-CV




                                       Della Moon, Appellant


                                                   v.


              Texas Department of Protective and Regulatory Services, Appellee




      FROM THE DISTRICT COURT OF CALDWELL COUNTY, 274TH JUDICIAL DISTRICT
             NO. 01-FL-206, HONORABLE GARY L. STEEL, JUDGE PRESIDING




               The record in this cause was due September 23, 2002, but not timely filed. All parties were

notified that the record was overdue. Tex. R. App. P. 37.3(a). The district-court clerk and the court

reporter informed the Clerk of this Court that no record had been requested nor any payment arrangements

made. See id. at 35.3(a), (b). By letter of November 15, 2002, appellant was informed that she needed to

update this Court on the status of the appeal by December 2, 2002, or the appeal would be dismissed for
want of prosecution. See id. at 42.3(b). This Court has received no response.1 Accordingly, the appeal is

dismissed for want of prosecution. Id. at 37.3(b), 42.3(b), (c).




                                                   __________________________________________

                                                   Mack Kidd, Justice

Before Justices Kidd, B. A. Smith and Yeakel

Dismissed for Want of Prosecution

Filed: December 12, 2002

Do Not Publish




   1
    Appellant has not filed an affidavit of indigence or paid any of the filing fees due in this Court. Tex. R.
App. P. 5.


                                                      2